Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
 	This Office Action is in response to the amendment filed on 10/14/21.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 31 and 41 have been amended. Claim 42 has been cancelled.  As a result, claims 31-41 and 43-58 now pending in this office action.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 09/14/21 has been considered by the Examiner and made of record in the application file.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference

been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. 	Claims 31-41 and 43-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,4-7, 9, 11, 13-15, 19, 21, 23-26 and 28-30 of Patent no. 10, 489, 434. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 4-7, 9, 11, 13-15, 19, 21, 23-26 and 28-30 of Patent no. 10, 489, 434 comprise limitations that when added to the pending claims would have been obvious to one of ordinary skill in the art at the time of invention was made to incorporate.
4. 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


        Instant Application 16/691,963
Patent No. 10, 489, 434
31.    (New) A method comprising: 
creating an index of web pages relating the web pages to one or more concepts, wherein the concepts comprises any one or more patterns of: one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings, one or more helper terms comprising words that have no unambiguous synonyms, and one or more building blocks, individual building blocks comprising one or more of a list of vocab/helper terms or a list of concepts; receiving an inputted phrase;
attributing to the phrase to at least one of the concepts, and
querying the index by the concept attributed to the phrase and returning a result identifying one or more web pages associated with the attributed concept to be included in a response to the phrase.

A method comprising: receiving an inputted phrase;
attributing a concept to the phrase, wherein the concept comprises any one or more patterns of:
one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings,
one or more helper terms comprising words that have no unambiguous synonyms, and
one or more building blocks, individual building blocks comprising one or more of a list of vocab/helper terms or a list of concepts; and 
searching a set of documents to identify one or more documents associated with the attributed concept to be included in a response to the phrase.



32.    (New) The method of claim 31, wherein at least one of the patterns specifies an ordering of any two or more of the vocab terms, helper terms and building blocks.
2.    The method of claim 1, wherein at least one of the patterns specifies an ordering of any two or more of the vocab terms, helper terms and building blocks.
33.    (New) The method of claim 31, wherein the at least one of the patterns specifies a proximity of any two or more of the vocab terms, helper terms and building blocks.
3.    The method of claim 1, wherein the at least one of the patterns specifies a proximity of any two or more of the vocab terms, helper terms and building blocks.
34.    (New) The method of claim 31, wherein one or more of receiving, attributing or searching is performed at least in part by an information retrieval engine (IRE).
4.    The method of claim 1, wherein one or more of receiving, attributing or searching is performed at least in part by an information retrieval engine (IRE).
35. (New) The method of claim 31, wherein one or more of the identified web pages does not contain a term expressly found in the inputted phrase.
5.    The method of claim 1, wherein one or more of the identified documents does not contain a term expressly found in the inputted phrase.
36.    (New) The method of claim 31, comprising searching the set of web pages to identify one or more web pages containing at least one term found in the inputted phrase.
6.    The method of claim 1, comprising searching the set of documents to identify one or more documents containing at least one term found in the inputted phrase.
37.    (New) The method of claim 36, comprising ranking a plurality of web pages in the set of web pages based at least in part on the number of terms in 


8.    The method of claim 7, comprising organizing the plurality of documents based at least in part on the ranking.
39.    (New) The method of claim 31, wherein the set of web pages is indexed according to one or both of vocabulary terms or concepts.
9.    The method of claim 1, wherein the set of documents is indexed according to one or both of vocabulary terms or concepts.
40.    (New) One or more computer-readable media having computer-readable instructions thereon which, when executed by a computer, implement the method of claim 31.
10.    One or more computer-readable media having computer-readable instructions thereon which, when executed by a computer, implement the method of claim 1.



Claim Rejections - 35 USC § 103
5.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed  or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.  	Claims 31-41, 43-49, 51-52, 54 and 56-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carbonell et al. (US Patent No. 5,677,835) in view of Siegel (US Patent No. 7,610,382) and further in view of Cooper et al. (US 2013/0041921 A1).

Regarding claim 31, Carbonell teaches a method comprising: wherein the concepts comprises any one or more patterns of: one or more vocab terms comprising a grouping of unambiguous synonyms and misspellings, (See Col. 5 lines 23-25, a document to ensure that the document unambiguously conforms to CSL and produces interlingua text See Col. 19 lines 65-67 and Col. 20 lines 1-14, The term is then checked, as shown in block, against a CSL lexical database (i.e., dictionary) which contains all CSL words. If the term is not found in the CSL dictionary, the term is then spell checked against a standard dictionary, as shown in block. If the word has been misspelled); and one or more building blocks, individual building blocks comprising one or more of a list of vocab/helper terms or a list of concepts, (See Carbonell Col. 15 lines 65-67 and Col. 1-4, The domain model or concept lexicon contains an ontological model, which provides uniform definitions of basic categories such as objects, event-types, relations, properties, episodes, etc.) used as building blocks for descriptions of particular domains. This "world" model is relatively static and is organized as a multiply interconnected network of ontological concepts).

(See Carbonel Col. 6 lines 26-27, an input is a command to perform a CSL check or to find the definition and usage example for a given word or phrase );
 	attributing to the phrase to at least one of the concepts, (See Carbone Col. 16 lines 66-67 and Col. 17 lines 1-4, A Kernel Domain Model (K/DM) 510 contains all lexical information that is required by both the MT analyzer 127 and the LE 130: in particular, the kernel includes all CSL lexical items (words and phrases) with associated semantic concepts, parts of speech, morphological information, etc.); and
 	Carbonell does not explicitly disclose one or more helper terms comprising words that have no unambiguous synonyms and identifying one or more web pages associated with the attributed concept to be included in a response to the phrase.	However, Siegel teaches one or more helper terms comprising words that have no unambiguous synonyms, (See Siegel col. 13 lines 23-28, words that are common and that have one or more very close and unambiguous synonyms may be selected for and included in database 256, while uncommon words and/or words without close or unambiguous synonyms may be excluded. In addition, a set of synonyms for a particular word may be pruned to remove potentially problematic synonyms), and identifying one or more web pages associated with the attributed concept to be included in a response to the phrase, (See Siegel col. 8 lines 20-23, perform a search of the Web using some third-party search engine for a particular phrase or phrases that include one or more substituted synonyms to generate a pool of candidate Web pages that may include the data copy with substituted synonyms. The detection mechanism may then further examine these candidate Web pages to determine which ones actually include the data copy with substituted synonyms).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify one or more helper terms comprising words that have no unambiguous synonyms and identifying one or more web pages associated with the attributed concept to be included in a response to the phrase of Siegel in order to access to the data in a systematic fashion through a Web service interface, through which the third parties may request and receive copies of particular portions of the data collection, (See Siegel Col. 2 lines 48-51).
	Carbonell together with Siegel does not explicitly disclose creating an index of web pages relating the web pages to one or more concepts, querying the index by the concept attributed to the phrase and returning a result.
 	However, Cooper teaches creating an index of web pages relating the web pages to one or more concepts, (See Cooper paragraph [0012], create semantic representations (i.e., an index) of the relevant content), querying the index by the concept attributed to the phrase and returning a result, (See Cooper paragraph [0010], creates a semantic index that uses the concept for identifying information, parses a query into elements, See Cooper paragraph [0156], the result of an operation on two or more specified ranges. For example, an intersection combining operator can be configured to return only these sentences that include both of two specified concepts).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify creating an index of web pages relating the web pages to one or more concepts, querying the index by the concept attributed to the phrase and returning a result of Cooper in order to generate a semantic index for retrieving content containing possible answers as well as forming a response, (See Cooper paragraph [0001])..

 	Regarding claim 32, Carbonell taught the method according to claim 31 as described above. Carbonell further teaches wherein at least one of the patterns specifies an ordering of any two or more of the vocab terms, helper terms, (See Carbonel Col. 13 lines 26-33, Technical content phrases are multiple-word sequences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers), and building blocks, (See Carbonel Col. 15 lines 65-67 and Col. 1-4, building blocks)

 	Regarding claim 33, Carbonell taught the method according to claim 31 as described above. Carbonell further teaches wherein the at least one of the patterns specifies a proximity of any two or more of the vocab terms, helper terms, (See Carbonel Col. 13 lines 26-33, Technical content phrases are multiple-word sequences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers), and building blocks, (See Carbonel Col. 15 lines 65-67 and Col. 1-4, building blocks).

 	Regarding claim 34, Carbonell taught the method according to claim 31 as described above. Carbonell further teaches wherein one or more of receiving, attributing or searching is performed, (See Carbonell Col. 1 lines 19-21, documents should be authored in simple, direct language featuring all necessary expressive attributes to optimize communication),  at least in part by an information retrieval engine (IRE), (See Carbonell Col. 7 lines 58-61, A 'determine internal score for selected candidate phrases' procedure determines an internal score for each candidate phrase and is responsive to information retrieved by the 'targeted-site search for category term).

  	Regarding claim 35, Carbonell taught the method according to claim 31 as described above. Carbonell further teaches wherein one or more of the identified web pages does not contain a term expressly found in the inputted phrase, (See Carbonell Col. 19 lines 57-63, The vocabulary checker identifies words not known to be CSL. The vocabulary checker 610 identifies occurrences of non-CSL words, in an author's text, and helps an author find valid CSL replacements for non-CSL words. It recognizes word boundaries in a document and identifies every instance of a lexical item that is not known to be CSL).

 	Regarding claim 36, Carbonell taught the method according to claim 31 as described above. 
 	Carbonell does not explicitly disclose comprising searching the set of web pages to identify one or more web pages containing at least one term found in the inputted phrase.
 	However, Siegel teaches comprising searching the set of web pages to identify one or more web pages containing at least one term found in the inputted phrase, (See Siegel col. 8 lines 20-23, perform a search of the Web using some third-party search engine for a particular phrase or phrases that include one or more substituted synonyms to generate a pool of candidate Web pages that may include the data copy with substituted synonyms. The detection mechanism may then further examine these candidate Web pages to determine which ones actually include the data copy with substituted synonyms).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify comprising searching the set of web pages to identify one or more web pages containing at least one term found in the inputted phrase of Siegel in order to access to the data in a systematic fashion through a Web service interface, through which the third parties may request and receive copies of particular portions of the data collection, (See Siegel Col. 2 lines 48-51).

 	Regarding claim 37, Carbonell taught the method according to claim 36 as described above. Carbonell further teaches comprising ranking a plurality of web pages in the set of web pages based at least in part on the number of terms in each of the plurality of web pages that match a term in the inputted phrase, (See Carbonell Col. 17 lines 33-36, a 'select documents' procedure imposes a ranking on the document spaces returned from the 'classify documents' procedure and downloads selected documents from the ranked document spaces, See Col. 14 lines 42-53, the data source identification (for example, by using the candidate phrase as part of the web site name): and that these data sources provide access to documents that contain the category term (a likely assumption for both breeds, brands, and other phrases that match particular linguistic facts). We can obtain additional information from these data sources if they exist. The goal of the internal ranking process is to determine how much information about the category term is present in such web sites. This is done, for the Internet embodiment, by determining a web host that contains some or all of the candidate phrase in the name of the web site).
	
 	Regarding claim 38, Carbonell taught the method according to claim 37 as described above. Carbonell further comprising organizing the plurality of web pages based at least in part on the ranking, (See Carbonell Col. 17 lines 33-36, a 'select documents' procedure imposes a ranking on the document spaces returned from the 'classify documents' procedure and downloads selected documents from the ranked document spaces).

 	Regarding claim 39, Carbonell taught the method according to claim 31 as described above. 
 	Carbonell does not explicitly disclose wherein the set of web pages is indexed according to one or both of vocabulary terms or concepts.
 	However, Siegel teaches wherein the set of web pages is indexed according to one or both of vocabulary terms or concepts, (See Siegel col. 12 lines 9-10, identifier may be or may include any information that may be used to uniquely identify excerpts of content from database 242. This information may be a database index).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein the set of web pages is indexed according to one or both of vocabulary terms or concepts of Siegel in order to access to the data in a systematic fashion through a Web service interface, through which the third parties may request and receive copies of particular portions of the data collection, (See Siegel Col. 2 lines 48-51).

 	Regarding claim 40, Carbonell taught the method according to claim 31 as described above. Carbonell further teaches one or more computer-readable media having computer-readable instructions thereon which, when executed by a computer, implement the method of claim 31, (See Carbonell, Col. 6 lines 17-19, The computer program product includes computer-readable instructions for causing a computer to perform a series of programmed steps, (a method), See Carbonell, Col. 6 lines 25-28, A procedure is a self-consistent sequence of computerized steps that lead to a desired result. These steps can be defined by one or more computer instructions. These steps can be performed by a computer executing the instructions that define the steps).

	Regarding claim 41 Carbonell teaches a method comprising: wherein the index organizes the plurality of web pages based on concepts, individual concepts comprising any one or more of: one or more vocab terms, (See Carbone Col. 13 lines 26-33, Technical content phrases are multiple-word sequences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers).  comprising a grouping of unambiguous synonyms and misspellings, (See Carbone Col. 13 lines 27-31, These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms), and one or more building blocks, individual building blocks comprising one or more of a list of vocab terms and helper terms or a list of concepts, (See Col. 15 lines 65-67 and Col. 1-4): The domain model or concept lexicon contains an ontological model, which provides uniform definitions of basic categories such as objects, event-types, relations, properties, episodes, etc.) used as building blocks for descriptions of particular domains. This "world" model is relatively static and is organized as a multiply interconnected network of ontological concepts).
 	Carbonell does not explicitly disclose building an index of a plurality of web pages, one or more helper terms comprising words that have no unambiguous synonyms and searching the index in response to receiving a search phrase to find a web page of the plurality of web pages associated with a concept found in the search phrase.
 	However, Siegel teaches building an index of a plurality of web pages, (Siegel See Col. 13 lines 61-64, generated by the synonym substitution mechanism 208 and distributed to Web service client applications and that may be linked to particular Web service client applications) one or more helper terms comprising words that have no unambiguous synonyms, (See Siegel col. 13 lines 23-28, words that are common and that have one or more very close and unambiguous synonyms may be selected for and included in database 256, while uncommon words and/or words without close or unambiguous synonyms may be excluded. In addition, a set of synonyms for a particular word may be pruned to remove potentially problematic synonyms), searching the index  in response to receiving a search phrase to find a web page of the plurality of web pages associated with a concept found in the search phrase, (See Siegel col. 8 lines 20-23, perform a search of the Web using some third-party search engine for a particular phrase or phrases that include one or more substituted synonyms to generate a pool of candidate Web pages that may include the data copy with substituted synonyms. The detection mechanism may then further examine these candidate Web pages to determine which ones actually include the data copy with substituted synonyms).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made was made to modify building an index of a plurality of web pages, one or more helper terms comprising words that have no unambiguous synonyms and searching the index in response to receiving a search phrase to find a web page of the plurality of web pages associated with a concept found in the search phrase of Siegel in order to access to the data in a systematic fashion through a Web service interface, through which the third parties may request and receive copies of particular portions of the data collection, (See Siegel Col. 2 lines 48-51).

 	Regarding claim 43, Carbonell taught the method according to claim 41 as described above.   Carbonell  further teaches wherein one or both of building or searching is performed at least in part by an information retrieval engine (IRE), (See Carbonell Col. 7 lines 58-61 determine internal score for selected candidate phrases' procedure determines an internal score for each candidate phrase and is responsive to information retrieved by the 'targeted-site search for category term).

 	Regarding claim 44, Carbonell taught the method according to claim 41 as described above.   Carbonell further teaches wherein the found web page does not (See Carbonell Col. 19 lines 57-63, The vocabulary checker identifies words not known to be CSL. The vocabulary checker 610 identifies occurrences of non- CSL words, in an author's text, and helps an author find valid CSL replacements for non-CSL words. It recognizes word boundaries in a document and identifies every instance of a lexical item that is not known to be CSL).

 	Regarding claim 45, Carbonell taught the method according to claim 41 as described above.   Carbonell further teaches wherein the concept specifies an ordering of two or more of the vocab terms, helper terms, (See Carbonel Col. 13 lines 26-33, Technical content phrases are multiple-word sequences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers), and/or building blocks, (See Carbonel Col. 15 lines 65-67 and Col. 1-4, building blocks).

 	Regarding claim 46, Carbonell taught the method according to claim 41 as described above.   Carbonell further teaches wherein the concept specifies a proximity of two or more of the vocab terms, helper terms, (See Carbonell Col. 13 lines 26-33, Technical content phrases are multiple-word sequences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles ofdocuments, acronyms used by the user, and from numbers), and/or building blocks, (See Carbonel Col. 15 lines 65-67 and Col. 1-4, building blocks).

 	Regarding claim 47, Carbonell taught the method according to claim 41 as described above.   Carbonell further teaches further comprising providing a response which includes data associated with the found web page, (See Carbonell Col. 6 lines 9-15), the author will use standard editor commands to create and modify the document until it is ready to be checked for CSL compliance. Note that it is anticipated that authors will mostly enter text that is substantially prepared with the CSL constraints in mind. The text will then be modified by the author in response to system feedback, See Col. 6 lines 9-15).

 	Regarding claim 48, Carbonell teaches a method comprising:
 	attributing one or more concepts to a knowledge base comprising a plurality of web pages, wherein individual concepts comprise any one of, (See Col. 3 lines 21 -23, a knowledge based domain model which aids in interactive disambiguation (i.e., editing of the document to make it unambiguous), See Col. 18 lines 18-21, The MT/DM contains information required only by the MT. This includes: selectional restrictions on concepts and hierarchical classification of concepts for organization and inheritance of selectional restrictions), vocab terms, (See Col. 13 lines 27-31, These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms),  comprising a grouping of unambiguous synonyms and misspellings, (See Col. 5 lines 23-25, a document to ensure that the document unambiguously conforms to CSL and produces interlingua text See Col. 19 lines 65-67 and Col. 20 lines 1-14, The term is then checked, as shown in block, against a CSL lexical database (i.e., dictionary) which contains all CSL words. If the term is not found in the CSL dictionary, the term is then spell checked against a standard dictionary, as shown in block. If the word has been misspelled); 
 	Carbonell does not explicitly disclose helper terms comprising words that have no unambiguous synonyms.
	However, Siegel teaches helper terms comprising words that have no unambiguous synonyms, (See Siegel col. 13 lines 23-28, words that are common and that have one or more very close and unambiguous synonyms may be selected for and included in database 256, while uncommon words and/or words without close or unambiguous synonyms may be excluded. In addition, a set of synonyms for a particular word may be pruned to remove potentially problematic synonyms). 
	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify one or more helper terms comprising words that have no unambiguous synonyms of Siegel in order to access to the data in a systematic fashion through a Web service interface, through which the third parties may 
 	
	Regarding claim 49, Carbonell together with Siegel taught the method according to claim 48 as described above.  Carbonell further teaches wherein individual knowledge base units are composed of one or more patterns, individual patterns comprising one or more concepts, (See Carbonell Col. 16 lines 28-40, a knowledge based domain model which aids in interactive disambiguation (i.e., editing of the document to make it unambiguous), See Col. 3 lines 21 -23, the ontological concepts can be first subdivided into objects, events, forces (introduced to account for intentionless agents) and properties. Properties can be further subdivided into relations and attributes. Relations will be defined as mappings among concepts (e.g., "belonos-to" is a relation, since it maps an object into the set r*human*oroanization1), while attributes will be defined as mappings of concepts into specially defined value sets (e.g., "temperature" is an attribute that maps physical objects into values on the semi-open scale [0,*1, with the granularity of degrees on the Kelvin scale). Concepts are typically represented as frames whose slots are properties fully defined in the system, See Col. 16 lines 28-40).
 	
 	Regarding claim 51, Carbonell together with Siegel taught the method according to claim 49 as described above.  Carbonell further teaches wherein at least one of the knowledge base units is composed of a pattern specifying an ordering of two or more (See Carbonell Col. 3 lines 21-23, a knowledge based domain model which aids in interactive disambiguation (i.e., editing of the document to make it unambiguous, See Carbonell Col. 13 lines 26-33, Technical content phrases are multiple-word seguences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers).

 	Regarding claim 52, Carbonell together with Siegel taught the method according to claim 49 as described above.  Carbonell further teaches wherein at least one of the knowledge base units is composed of a pattern specifying a proximity of two or more terms in the pattern, (See Carbonell Col. 3 lines 21-23, a knowledge based domain model which aids in interactive disambiguation (i.e., editing of the document to make it unambiguous), See Carbonell Col. 13 lines 26-33, Technical content phrases are multiple-word seguences built up from all the preceding classes. These phrases are the most characteristic form of technical documentation vocabulary. The user application specific vocabulary is the part of the terminology that contains distinctly user application created words and complex terms. These include the following: product names, titles of documents, acronyms used by the user, and from numbers).

(See Carbonell Col. 15 lines 65-67 and Col. 1-4, The domain model or concept lexicon contains an ontological model, which provides uniform definitions of basic categories such as objects, event-types, relations, properties, episodes, etc.) used as building blocks for descriptions of particular domains. This "world" model is relatively static and is organized as a multiply interconnected network of ontological concepts).

 	Regarding claim 56, Carbonell together with Siegel taught the method according to claim 48 as described above.  Carbonell further teaches wherein a concept comprises a breakdown of ideas, (See Carbonell Col. 13 lines 56-62, Vocabulary items should reflect clear ideas and be appropriate for the target readership. Terms which are sexist colloquial, idiomatic, overly complicated or technical, obscure, or which in other wavs inhibit communication should be avoided. These and other generally accepted stylistic considerations, while not necessarily mandatory for MT-oriented processing are nevertheless important guidelines for document production in general).

 	Regarding claim 57, Carbonell together with Siegel taught the method according to claim 48 as described above.  Carbonell further teaches wherein the response (See Carbonell Col. 6 lines 9-15, the author will use standard editor commands to create and modify the document until it is ready to be checked for CSL compliance. Note that it is anticipated that authors will mostly enter text that is substantially prepared with the CSL constraints in mind. The text will then be modified by the author in response to system feedback).

 	Regarding claim 58, Carbonell together with Siegel taught the method according to claim 57 as described above.  Carbonell further wherein the data comprises a web page configured to solicit information from a user inputting the phrase, (See Carbonell Col. 9 lines 54-56, When an author requests vocabulary information, the Ul will display spelling alternatives, synonyms, a definition, and/or a usage example for the item indicated).

7.  	Claims 50, 53 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carbonell et al. (US Patent No. 5,677,835) in view of Siegel (US Patent No. 7,610,382) in view of Cooper et al. (US 2013/0041921 A1) and further in view of Zartler et al. (US 2008/0005158).

 	Regarding claim 50, Carbonell together with Siegel and Cooper taught the method according to claim 49 as described above.  

 	However, Zartler teaches individual knowledge base units are configured to trigger a response, (See Zartler paragraph [0141], knowledge base component is implemented, at least in part, utilizing one or more files that are defined in terms of a hierarchical, tag-based language which, in at least some embodiments, can be used to set up cases of text that matches incoming data or text, and define responses that are to be triggered in the event of a case match), individual patterns matches a pattern found in an inputted phrase, (See Zartler paragraph [0061], The pattern is forced to be "anchored". That is, the pattern is constrained to match only at the start of the string which is being searched (the "subject string"). This effect can also be achieved by appropriate constructs in the pattern itself. exer::caseless Letters in the pattern match both upper and lower case letters. lexer::dollarend A dollar metacharacter in the pattern matches only at the end of the subject string).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify Functional Presence Markup Language (FPML) of Carbonell in order to tokenize individual words according to their respective part of speech, (See Zartler paragraph [0015]).

 	Regarding claim 53, Carbonell together with Siegel taught the method according to claim 48 as described above.  Carbonell further teaches wherein the knowledge base (See Carbonell Col. 3 lines 21 -23, a knowledge based domain model which aids in interactive disambiguation (i.e., editing of the document to make it unambiguous).
	Carbonell and Siegel do not explicitly disclose files written in Functional Presence Markup Language (FPML).
 	However, Zartler teaches files written in Functional Presence Markup Language (FPML), (See paragraph [0019], the tag-based language is referred to as "Functional Presence Markup Language" or FPML Effectively, the FPML files are utilized to encode the knowledge that the system utilizes, See paragraph [0141], The functional presence engine can then use one or more stimulus/response knowledge bases, such as knowledge bases, to make sense of the patterns and react to them appropriately).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify Functional Presence Markup Language (FPML) of Carbonell in order to tokenize individual words according to their respective part of speech, (See Zartler paragraph [0015]).

 	Regarding claim 55, Carbonell together with Siegel taught the method according to claim 48 as described above.  
	Carbonell and Siegel do not explicitly disclose wherein indexing is performed at least in part by an information retrieval engine (IRE).
 	However, Zartler teaches wherein indexing, (See paragraph (0507]. the system presents a user with an interface by which the user can query the index to find documents of interest), is performed at least in part by an information retrieval engine (IRE), (See paragraph [0019], the tag-based language is referred to as "Functional Presence Markup Language" or FPML Effectively, the FPML files are utilized to encode the knowledge that the system utilizes, See paragraph [0141], The functional presence engine can then use one or more stimulus/response knowledge bases, such as knowledge bases, to make sense of the patterns and react to them appropriately).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify wherein indexing is performed at least in part by an information retrieval engine (IRE) of Carbonell in order to tokenize individual words according to their respective part of speech, (See Zartler paragraph [0015]).

 	Applicant's arguments with respect to claims 31-41 and 43-58 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163